Citation Nr: 0124035	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-18 877	)	DATE
	)
	)
                      
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 determination by the VA 
Regional Office (RO) in Manila, Republic of the Philippines, 
which held that the appellant had failed to present any new 
and material evidence to reopen his claim for basic 
eligibility to VA benefits.  A notice of disagreement was 
received in July 2000, a statement of the case was issued in 
August 2000, and a substantive appeal was received in August 
2000.


FINDINGS OF FACT

1.  By a determination dated in November 1994, the 
appellant's request to reopen his claim of entitlement to 
basic eligibility for VA benefits was denied; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence received since the November 1994 determination 
is not so significant, either by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the appellant's claim. 


CONCLUSIONS OF LAW

1.  The November 1994 determination which denied to basic 
eligibility for VA benefits is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2001). 

2.  Evidence received since the November 1994 determination 
is not new and material, and the appellant's claim of 
entitlement to basic eligibility for VA benefits has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

At this point the Board notes that the present case involves 
a request to reopen a claim.  In this regard, the record 
shows that a claim by the appellant claim for VA benefits was 
denied by a determination in November 1994 based on 
information from the Army that the appellant did not have 
valid service for VA benefit purposes.  The appellant did not 
file a notice of disagreement from the November 1994 
determination, and it therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, a prior final decision may be reopened 
if new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.

The Board notes that the newly amended regulations at 
38 C.F.R. § 3.156(a) deal with the definition of new and 
material evidence.  However, this definition applies only to 
those claims filed on or after the August 29, 2001, effective 
date.  Therefore, the regulations in effect prior to that 
date are applicable here.  Further, certain assistance 
provisions of the new regulations also do not apply to claims 
to reopen filed prior to August 29, 2001.  Although the VCAA 
has expanded the VA's duties to notify and assist, the 
statute at 38 U.S.C.A. § 5103A(f) specifies that the VA is 
not required to reopen disallowed claims unless new and 
material evidence has been presented.  The Board finds that 
no additional action is necessary in this case to meet any 
assistance/notice requirements.  The appellant has been fully 
informed of the type of evidence necessary to reopen his 
claim in various written communications, including the 
statement of the case.  As hereinafter discussed in more 
detail, the RO also took action to request another 
verification of the appellant's service based on a different 
service number.  No further action is required in this 
particular case. 

Under the version of 38 C.F.R. § 3.156 applicable to claims 
to reopen filed prior to August 29, 2001, new and material 
evidence is defined as "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See also Hodge v. West, 
155 F.3d 1356 (1998).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet. App. 462 (1994).  Further, in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The underlying claim is one of basic eligibility to VA 
benefits.  Such benefits are reserved for individuals who 
have performed active military, naval, or air service, and 
who was discharged under other than dishonorable conditions.  
This is the statutory definition of a "veteran."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

After reviewing the record, the Board finds that no new and 
material evidence has been received since the November 1994 
determination.  The appellant's discharge record and record 
of his activities from a Form 23 were previously submitted 
and considered by the RO.  The Board notes that the RO made 
inquiry of the U.S. Army Reserve Personnel Center (ARPERCEN) 
in January 2001 to confirm the prior certification that there 
was no record of service with the military forces of the 
Commonwealth of the Philippines, including the recognized 
guerillas.  This inquiry included a second possible service 
number.  In April 2001, ARPERCEN informed the RO that no 
change was warranted in prior negative certifications.  There 
is, therefore, no new and material evidence from ARPERCEN 
regarding the appellant's service.  As no new and material 
evidence has been received, the appellant's claim has not 
been reopened. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

